This is an appeal by employer from a decision of the Unemployment Insurance Appeal Board which reversed the decision of an unemployment insurance referee and sustained the initial determination of the Industrial Commissioner which held that the employer was liable for contributions under the Hew York State Unemployment Insurance Law (Labor Law, art. 18). The only issue in this case is whether or not the employer is liable for insurance contributions in accordance with section 560 of the Unemployment Insurance Law. The Industrial Commissioner held that the employer was liable for unemployment insurance contributions from January 8, 1946. The question here is whether or not the appellant employed four or more persons on fifteen or more days during the calendar year of 1946. The board sustained the initial determination of the commissioner. The evidence sustains the determination. Decision unanimously affirmed, with costs to the respondent. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.